Exhibit12.01 XCEL ENERGY INC. AND SUBSIDIARIES STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (amounts in thousands, except ratio) Year Ended Dec. 31 Earnings, as defined: Pretax income from continuing operations $ Add: Fixed charges Add: Dividends from unconsolidated subsidiaries - Deduct: Equity earnings of unconsolidated subsidiaries Total earnings, as defined $ Fixed charges, as defined: Interest charges $ Interest charges on life insurance policy borrowings Interest component of leases Total fixed charges, as defined $ Ratio of earnings to fixed charges
